DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.
In view of the Amendments to the Claims filed September 1, 2021, the rejections of claims 7, 8, and 21 under 35 U.S.C. 112(b) previously presented in the Office Action sent June 1, 2021 have been withdrawn.
In view of the Amendments to the Claims filed September 1, 2021, the rejections of claims 1, 2, 4-10, and 18-21 under 35 U.S.C. 103 previously presented in the Office Action sent June 1, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1, 2, and 4-21 are currently pending while claims 11-17 have been withdrawn from consideration.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claims 1 and 7 recite the limitation “the secondary gutter” on line 11-12 of claim 1 and line 2 of claim 7.
It is unclear if “the secondary gutter” recited on line 11-12 of claim 1 and line 2 of claim 7 is referring to any of the “at least one secondary gutter” recited on line 11 of claim 1 and if so, which one of the at least one secondary gutter, or if “the secondary gutter” recited on line 11-12 of claim 1 and line 2 of claim 7 is referring to an entirely different secondary gutter altogether. Appropriate correction is required.
Amending “the secondary gutter” to “the at least one secondary gutter” would overcome the objections.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-10, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackler (U.S. Pub. No. 2010/0000596 A1) in view of McClellan et al. (U.S. Pub. No. 2011/0302857 A1) and Nakagami (JP 2017-125568 A).
With regard to claim 1, Mackler discloses a solar power generation assembly comprising:
a first support structure (124, Fig. 1A-D and Fig. 2A-C); 
a main gutter extending along a first longitudinal axis, the first longitudinal axis being along a longest dimension of the main gutter (117, Fig. 1A and Fig. 2A-C); 
a first array comprising a plurality of solar modules (such as the array 113 of solar modules 122 depicted in Fig. 1A and Fig. 2A-C on one of the mounting structures 110); 
a first mounting structure extending in a first plane above a ground surface (such as one of the mounting structures 110 cited to read on the claimed “a first mounting structure” depicted in Fig. 1A-D and Fig. 2A-C extending in a first plane above a ground surface), 
the first mounting structure being supported above the ground surface by the first support structure (as depicted in Fig. 1A-D and Fig. 2A-C, the cited first mounting structure 110 being mechanically supported above the ground surface by the cited first support structure 124), 
the first array being coupled to the first mounting structure (as depicted in Fig. 1A-D and Fig. 2A-C, the cited first array 113 being coupled to the cited first mounting structure 110). 

Mackler teaches draining water, ice, melting snow to a desired location, the cited main gutter 117 (see [0040]), but does not disclose at least one mounting rail gutter and at least one secondary gutter.
However, McClellan et al. discloses a solar power generation assembly (see Fig. 8-9 and Title). McClellan et al. discloses wherein a first mounting structure comprises 
at least one mounting rail gutter extending perpendicularly from a horizontal a direction in a first plane and configured to support a first array (such as depicted in Fig. 8-9, at least one mounting rail gutter 10a-c extending perpendicularly from a horizontal a direction in a first plane and configured to mechanically support a first array 11a-d); and 
at least one secondary gutter extending parallel to the horizontal direction in the first plane (such as depicted in Fig. 8-9, at least one secondary gutter 70a-d extending parallel to the horizontal direction in the cited first plane), 
the secondary gutter being positioned between adjacent solar modules of the plurality of solar modules in the first array and being configured to support the first array (as depicted in Fig. 8-9, the cited at least one secondary gutter 70a-d is positioned between adjacent solar modules 11a-d of the plurality of solar modules in the first array and being configured to mechanically support the first array); and
at least one module clip to mount at least one of the plurality of solar modules on the at least one mounting rail gutter (“clip” is interpreted to include an object for holding things together; components 149, 151, and 144 depicted in Fig. 13 are cited to read on the claimed “at least one module clip” because it is an object for holding solar panels 11 together on mounting rail gutter 10), the at least one module clip including
a first end to receive a first bolt that attaches to the at least one of the plurality of solar modules to the at least one module clip (such as a first left end depicted in Fig. 13 to receive a first left most bolt 150 which is cited to read on the claimed “that attaches to the at least one of the plurality of solar modules to the at least one module clip” because it functions to assist in attaching, or mechanically coupling/joining/connecting, the cited at least one of the plurality of solar modules 11 to the cited at least one module clip through components 144/149/151) and
a second end to receive a second bolt that attaches the at least one module clip to the at least one mounting rail gutter (such as a second right end depicted in Fig. 13 to receive a second right most bolt 150 which is cited to read on the claimed “that attaches the at least one module clip to the at least one mounting rail gutter” because it functions to assist in attaching, or mechanically coupling/joining/connecting, the cited at least one module clip at the right most end portion of component 144 to the cited at least one mounting rail gutter at corresponding notch 147 when the bolt mechanically secures/attaches the right most end portion of component 144 into corresponding notch 147 of the cited at least one mounting rail gutter as it mechanically secures/attaches to solar module 11), wherein
the at least one secondary gutter directs precipitation to the at least one mounting rail gutter and the at least one mounting rail gutter directs precipitation into a desired location (as depicted in Fig. 8-9, the cited at least one secondary gutter 70a-d directs precipitation to the cited at least one mounting rail gutter 10a-c; also see [0073]; as described in the Abstract, the cited at least one mounting rail gutter 10a-c directs precipitation into a desired location; see [0014] teaching water drainage to runoff gutter system), and
the adjacent solar modules of the plurality of solar modules in an elevated position with respect to the at least one mounting rail gutter to allow the at least one secondary gutter to be disposed below the adjacent solar modules in a space between the adjacent solar modules and the at least one mounting rail gutter (see Fig. 7-9 depicting the cited adjacent solar modules 11a-d of the plurality of solar modules in an elevated/higher position with respect to the cited at least one mounting rail gutter 10a-c to allow the cited at least one secondary gutter 70a-d to be disposed below the cited adjacent solar modules 11a-d, as they include a portion disposed below the cited adjacent solar modules 11a-d, in a space between, or physically intermittent, the cited adjacent solar modules 11a-d and the cited at least one mounting rail gutter 10; see Fig. 7).

McClellan et al. teaches the cited mounting rail gutter and secondary gutter design allows for channeling water in both a longitudinal and latitudinal direction (see [0011]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the first mounting structure of Mackler to include the cited mounting rail gutter and secondary gutter design of McClellan et al. because it would have provided for channel water in both a longitudinal and latitudinal direction. Mackler, as modified by McClellan et al., provides for the claimed mounting rail gutter directs precipitation into the main gutter because McClellan et al. teaches channeling water from the cited mounting rail gutter to a desired location. 
Mackler, as modified to include the design of McClellan et al. above, includes a module clip including a nut 151 for insertion of bolt 150 (recall McClellan et al. at Fig. 13) but does disclose the at least one module clip having an asymmetric cross-section.
However, Nakagami discloses a bolt fastener system (see Fig. 1). Nakagami is analogous art because Nakagami, like applicant and McClellan et al., is concerned with bolt fastener systems. Nakagami teaches a nut and washer design which is asymmetric (see Fig. 1 and Fig. 10 depicting asymmetric nut 4; see Abstract). Nakagami teaches the asymmetric design of the nut allows for strengthening the fastener coupling and preventing the fastener member from loosening.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the nut and bolt fastening mechanism in the cited at least one module clip of Mackler, as modified by McClellan et al. above, to include the asymmetric nut and bolt design suggested by Nakagami, because it would have led to strengthening the bolt coupling and preventing the bolt from loosening.
Mackler, as modified by McClellan et al. and Nakagami above, discloses wherein the at least one module clip as an asymmetric cross-section because the inclusion of the asymmetric nut design of Nakagami for the nut design 151 in the cited at least one module clip of McClellan et al. (recall Fig. 13) would provide for an asymmetric cross-section as viewed in Fig. 13 of McClellan et al. since the cross section of each left nut 151 and right nut 151 would be asymmetrical to one another since the angle of incline of the threads would face the same direction.
With regard to claim 2, independent claim 1 is obvious over Mackler in view of McClellan et al. and Nakagami under 35 U.S.C. 103 as discussed above. Mackler discloses wherein the solar power generation assembly further comprises
a first canopy, and the first mounting structure is disposed on the first canopy (as depicted in Fig. 1A-D and Fig. 2A-C, the cited first mounting structure 110 on a first canopy 101).
With regard to claims 4-6, dependent claim 2 is obvious over Mackler in view of McClellan et al. and Nakagami under 35 U.S.C. 103 as discussed above. Mackler discloses wherein the solar power generation assembly further comprises
a second canopy and a second mounting structure, and the second mounting structure includes a second array comprising a plurality of solar modules disposed thereon (as depicted in Fig. 1A-D and Fig. 2A-C, a second corresponding canopy 102 and a second mounting structure 110, and the cited second mounting structure includes a second array comprising a plurality of solar modules disposed thereon), wherein
the first and second canopies form a dual-incline structure (the cited first and second canopies 101 and 102 are cited to read on the claimed “dual-incline structure” because they include two, canopies 101 and 102, includes structures), wherein
the main gutter is disposed between the first and second canopies (as depicted in Fig. 1A-D and Fig. 2A-C, the cited main gutter 117 is disposed between the cited first and second canopies). 
With regard to claim 7, independent claim 1 is obvious over Mackler in view of McClellan et al. and Nakagami under 35 U.S.C. 103 as discussed above. Mackler, as modified by McClellan et al. and Nakagami, discloses wherein
the secondary gutter is attached above the at least one mounting rail gutter and extends over flanges of the at least one mounting rail gutter (see McClellan et al. at Fig. 3 depicting secondary gutter 70 attached above the cited at least one mounting rail gutter 10 and extending over flanges of the at least one mounting rail gutter as depicted in Fig. 3 and described in [0073]).
With regard to claim 8, Mackler discloses a solar power generation assembly comprising:
a first support structure (124, Fig. 1A-D and Fig. 2A-C); 
a main gutter extending along a first longitudinal axis, the first longitudinal axis being along a longest dimension of the main gutter (“gutter” is interpreted to include a channel or trough for flowing water; components 121 and 117 depicted in Fig. 1A and Fig. 2A-C cited to read on the claimed “main gutter” as they form a channel or trough for flowing water); 
a first array comprising a plurality of solar modules (such as the array 113 of solar modules 122 depicted in Fig. 1A and Fig. 2A-C on one of the mounting structures 110); 
a first mounting structure extending in a first plane above a ground surface (such as one of the mounting structures 110 cited to read on the claimed “a first mounting structure” depicted in Fig. 1A-D and Fig. 2A-C extending in a first plane above a ground surface), 
the first mounting structure being supported above the ground surface by the first support structure (as depicted in Fig. 1A-D and Fig. 2A-C, the cited first mounting structure 110 being mechanically supported above the ground surface by the cited first support structure 124), 
the first array being coupled to the first mounting structure (as depicted in Fig. 1A-D and Fig. 2A-C, the cited first array 113 being coupled to the cited first mounting structure 110). 

Mackler teaches draining water, ice, melting snow to a desired location, the cited main gutter 121/117 (see [0040]), but does not disclose at least one mounting rail gutter and at least one secondary gutter.
However, McClellan et al. discloses a solar power generation assembly (see Fig. 8-9 and Title). McClellan et al. discloses wherein a first mounting structure comprises 
at least one mounting rail gutter extending perpendicularly from a horizontal a direction in a first plane and configured to support a first array (such as depicted in Fig. 8-9, at least one mounting rail gutter 10a-c extending perpendicularly from a horizontal a direction in a first plane and configured to mechanically support a first array 11a-d); and 
at least one secondary gutter extending parallel to the horizontal direction in the first plane (such as depicted in Fig. 8-9, at least one secondary gutter 70a-d extending parallel to the horizontal direction in the cited first plane), 
the secondary gutter being positioned between adjacent solar modules of the plurality of solar modules in the first array and being configured to support the first array (as depicted in Fig. 8-9, the cited at least one secondary gutter 70a-d is positioned between adjacent solar modules 11a-d of the plurality of solar modules in the first array and being configured to mechanically support the first array); and
at least one module clip to mount at least one of the plurality of solar modules on the at least one mounting rail gutter (“clip” is interpreted to include an object for holding things together; components 149, 151, and 144 depicted in Fig. 13 are cited to read on the claimed “at least one module clip” because it is an object for holding solar panels 11 together on mounting rail gutter 10), the at least one module clip including
a first end to receive a first bolt that attaches to the at least one of the plurality of solar modules to the at least one module clip (such as a first left end depicted in Fig. 13 to receive a first left most bolt 150 which is cited to read on the claimed “that attaches to the at least one of the plurality of solar modules to the at least one module clip” because it functions to assist in attaching, or mechanically coupling/joining/connecting, the cited at least one of the plurality of solar modules 11 to the cited at least one module clip through components 144/149/151) and
a second end to receive a second bolt that attaches the at least one module clip to the at least one mounting rail gutter (such as a second right end depicted in Fig. 13 to receive a second right most bolt 150 which is cited to read on the claimed “that attaches the at least one module clip to the at least one mounting rail gutter” because it functions to assist in attaching, or mechanically coupling/joining/connecting, the cited at least one module clip at the right most end portion of component 144 to the cited at least one mounting rail gutter at corresponding notch 147 when the bolt mechanically secures/attaches the right most end portion of component 144 into corresponding notch 147 of the cited at least one mounting rail gutter as it mechanically secures/attaches to solar module 11), wherein
the at least one secondary gutter directs precipitation to the at least one mounting rail gutter and the at least one mounting rail gutter directs precipitation into a desired location (as depicted in Fig. 8-9, the cited at least one secondary gutter 70a-d directs precipitation to the cited at least one mounting rail gutter 10a-c; also see [0073]; as described in the Abstract, the cited at least one mounting rail gutter 10a-c directs precipitation into a desired location; see [0014] teaching water drainage to runoff gutter system) , and
the adjacent solar modules of the plurality of solar modules in an elevated position with respect to the at least one mounting rail gutter to allow the at least one secondary gutter to be disposed below the adjacent solar modules in a space between the adjacent solar modules and the at least one mounting rail gutter (see Fig. 7-9 depicting the cited adjacent solar modules 11a-d of the plurality of solar modules in an elevated/higher position with respect to the cited at least one mounting rail gutter 10a-c to allow the cited at least one secondary gutter 70a-d to be disposed below the cited adjacent solar modules 11a-d, as they include a portion disposed below the cited adjacent solar modules 11a-d, in a space between, or physically intermittent, the cited adjacent solar modules 11a-d and the cited at least one mounting rail gutter 10; see Fig. 7).

McClellan et al. teaches the cited mounting rail gutter and secondary gutter design allows for channeling water in both a longitudinal and latitudinal direction (see [0011]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the first mounting structure of Mackler to include the cited mounting rail gutter and secondary gutter design of McClellan et al. because it would have provided for channel water in both a longitudinal and latitudinal direction. Mackler, as modified by McClellan et al., provides for the claimed mounting rail gutter directs precipitation into the main gutter because McClellan et al. teaches channeling water from the cited mounting rail gutter to a desired location.
Mackler, as modified by McClellan et al. above, discloses wherein the at least one secondary gutter is attached below the mounting rail gutter (see McClellan et al. at Fig. 3 depicting the cited at least one secondary gutter 70 having a portion at component 72 that is attached below the top flange portion of the cited mounting rail gutter 10 at shoulder 44 which is cited to read on the claimed “wherein the at least one secondary gutter is attached below the at least one mounting rail gutter” because a portion of the cited at least one secondary gutter is attached below a portion of the cited at least one mounting rail gutter) and the main gutter (as depicted in Fig. 1A of Mackler, the cited at least one secondary gutter suggested by McClellan et al., would be attached below the cited main gutter 121/117 because it would be attached below component 121 of the cited main gutter).
Mackler, as modified to include the design of McClellan et al. above, includes a module clip including a nut 151 for insertion of bolt 150 (recall McClellan et al. at Fig. 13) but does disclose the at least one module clip having an asymmetric cross-section.
However, Nakagami discloses a bolt fastener system (see Fig. 1). Nakagami is analogous art because Nakagami, like applicant and McClellan et al., is concerned with bolt fastener systems. Nakagami teaches a nut and washer design which is asymmetric (see Fig. 1 and Fig. 10 depicting asymmetric nut 4; see Abstract). Nakagami teaches the asymmetric design of the nut allows for strengthening the fastener coupling and preventing the fastener member from loosening.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the nut and bolt fastening mechanism in the cited at least one module clip of Mackler, as modified by McClellan et al. above, to include the asymmetric nut and bolt design suggested by Nakagami, because it would have led to strengthening the bolt coupling and preventing the bolt from loosening.
Mackler, as modified by McClellan et al. and Nakagami above, discloses wherein the at least one module clip as an asymmetric cross-section because the inclusion of the asymmetric nut design of Nakagami for the nut design 151 in the cited at least one module clip of McClellan et al. (recall Fig. 13) would provide for an asymmetric cross-section as viewed in Fig. 13 of McClellan et al. since the cross section of each left nut 151 and right nut 151 would be asymmetrical to one another since the angle of incline of the threads would face the same direction.
With regard to claim 9, independent claim 1 is obvious over Mackler in view of McClellan et al. and Nakagami under 35 U.S.C. 103 as discussed above. Mackler, as modified by McClellan et al. and Nakagami, discloses wherein
a drainable area of the solar power generation assembly is sized based on a geographic location, and the geographic location corresponds to a predetermined estimate of precipitation (the structure of the cited solar power generation assembly is cited to read on the claimed “a drainable area of the solar power generation assembly is sized based on a geographic location, and the geographic location corresponds to a predetermined estimate of precipitation” because it includes a structure of a drainable area, such as the area of the solar power generation assembly, which is structurally capable of being sized based on a geographic location, and the geographic location corresponds to a predetermined estimate of precipitation, such as in a situation wherein the size of the cited drainable area of the cited solar power generation assembly corresponds, or relates to, a geographic location, and the geographic location corresponds to a predetermined estimate of precipitation).
With regard to claim 10, dependent claim 9 is obvious over Mackler in view of McClellan et al. and Nakagami under 35 U.S.C. 103 as discussed above. Mackler, as modified by McClellan et al. and Nakagami, discloses wherein
a length and a width of one or more of the main gutter, the at least one mounting rail gutter, and the at least one secondary gutter is based on one or more of a surface area of the solar modules, a total gutter length for the solar power generation assembly, and the predetermined estimate of precipitation (the cited main gutter, at least one mounting rail gutter, and at least one secondary gutter, are cited to read on the claimed “a length and a width of one or more of the main gutter, the at least one mounting rail gutter, and the at least one secondary gutter is based on one or more of a surface area of the solar modules, a total gutter length for the solar power generation assembly, and the predetermined estimate of precipitation” because they comprise a length and width, inherent features, which are structurally capable of being based on one or more of a surface area of the cited solar modules, a total gutter length for the solar power generation assembly, and the predetermined estimate of precipitation, such as in a situation wherein the structure of the cited main gutter, at least one mounting rail gutter, and at least one secondary gutter has a length and width which is based on a surface area of the cited solar modules, a total gutter length for the solar power generation assembly, and the predetermined estimate of precipitation). 
With regard to claim 18, Mackler discloses a solar power generation assembly, comprising:
a first canopy wing positioned at a first predetermined inclination (101, Fig. 1A-D and Fig. 2A-C at a first predetermined inclination); 
a second canopy wing positioned at a second predetermined inclination (102, Fig. 1A-D and Fig. 2A-C at a second predetermined inclination),
the first and second canopy wings forming a dual-incline structure (the cited first and second canopy wings 101 and 102 are cited to read on the claimed “dual-incline structure” because they include two, canopies 101 and 102, includes structures) and
a main gutter disposed between the first and second canopies (117 depicted in Fig. 1A and Fig. 2A-C as disposed between the cited first and second canopies); 
a first array comprising a plurality of solar modules (such as the array 113 of solar modules 122 depicted in Fig. 1A and Fig. 2A-C on one of the mounting structures 110); 
a first mounting structure extending in a first plane above a ground surface (such as one of the mounting structures 110 cited to read on the claimed “a first mounting structure” depicted in Fig. 1A-D and Fig. 2A-C extending in a first plane above a ground surface), 
the first mounting structure being supported above the ground surface by the first support structure (as depicted in Fig. 1A-D and Fig. 2A-C, the cited first mounting structure 110 being mechanically supported above the ground surface by the cited first support structure 124), 
the first array being coupled to the first mounting structure (as depicted in Fig. 1A-D and Fig. 2A-C, the cited first array 113 being coupled to the cited first mounting structure 110). 

Mackler teaches draining water, ice, melting snow to a desired location, the cited main gutter 117 (see [0040]), but does not disclose at least one mounting rail gutter and at least one secondary gutter.
However, McClellan et al. discloses a solar power generation assembly (see Fig. 8-9 and Title). McClellan et al. discloses wherein a first mounting structure comprises 
at least one mounting rail gutter extending perpendicularly from a horizontal a direction in a first plane and configured to support a first array (such as depicted in Fig. 8-9, at least one mounting rail gutter 10a-c extending perpendicularly from a horizontal a direction in a first plane and configured to mechanically support a first array 11a-d); and 
a secondary gutter extending parallel to the horizontal direction in the first plane (such as depicted in Fig. 8-9, at least one secondary gutter 70a-d extending parallel to the horizontal direction in the cited first plane), 
the secondary gutter being positioned between adjacent solar modules of the plurality of solar modules in the first array and being configured to support the first array (as depicted in Fig. 8-9, the cited at least one secondary gutter 70a-d is positioned between adjacent solar modules 11a-d of the plurality of solar modules in the first array and being configured to mechanically support the first array), wherein 
the secondary gutter directs precipitation to the at least one mounting rail gutter and the at least one mounting rail gutter directs precipitation into a desired location (as depicted in Fig. 8-9, the cited at least one secondary gutter 70a-d directs precipitation to the cited at least one mounting rail gutter 10a-c; also see [0073]; as described in the Abstract, the cited at least one mounting rail gutter 10a-c directs precipitation into a desired location; see [0014] teaching water drainage to runoff gutter system); and
at least one module clip to mount at least one of the plurality of solar modules on the at least one mounting rail gutter (“clip” is interpreted to include an object for holding things together; components 149, 151, and 144 depicted in Fig. 13 are cited to read on the claimed “at least one module clip” because it is an object for holding solar panels 11 together on mounting rail gutter 10), the at least one module clip including
a first end to receive a first bolt that attaches the at least one of the plurality of solar modules to the at least one module clip (such as a first left end depicted in Fig. 13 to receive a first left most bolt 150 which is cited to read on the claimed “that attaches the at least one of the plurality of solar modules to the at least one module clip” because it functions to assist in attaching, or mechanically coupling/joining/connecting, the cited at least one of the plurality of solar modules 11 to the cited at least one module clip through components 144/149/151) and
a second end to receive a second bolt that attaches the at least one module clip to the at least one mounting rail gutter (such as a second right end depicted in Fig. 13 to receive a second right most bolt 150 which is cited to read on the claimed “that attaches the at least one module clip to the at least one mounting rail gutter” because it functions to assist in attaching, or mechanically coupling/joining/connecting, the cited at least one module clip at the right most end portion of component 144 to the cited at least one mounting rail gutter at corresponding notch 147 when the bolt mechanically secures/attaches the right most end portion of component 144 into corresponding notch 147 of the cited at least one mounting rail gutter as it mechanically secures/attaches to solar module 11). 

McClellan et al. teaches the cited mounting rail gutter and secondary gutter design allows for channeling water in both a longitudinal and latitudinal direction (see [0011]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the first mounting structure of Mackler to include the cited mounting rail gutter and secondary gutter design of McClellan et al. because it would have provided for channel water in both a longitudinal and latitudinal direction. Mackler, as modified by McClellan et al., provides for the claimed mounting rail gutter directs precipitation into the main gutter because McClellan et al. teaches channeling water from the cited mounting rail gutter to a desired location.
Mackler, as modified to include the design of McClellan et al. above, includes a module clip including a nut 151 for insertion of bolt 150 (recall McClellan et al. at Fig. 13) but does disclose the at least one module clip having an asymmetric cross-section.
However, Nakagami discloses a bolt fastener system (see Fig. 1). Nakagami is analogous art because Nakagami, like applicant and McClellan et al., is concerned with bolt fastener systems. Nakagami teaches a nut and washer design which is asymmetric (see Fig. 1 and Fig. 10 depicting asymmetric nut 4; see Abstract). Nakagami teaches the asymmetric design of the nut allows for strengthening the fastener coupling and preventing the fastener member from loosening.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the nut and bolt fastening mechanism in the cited at least one module clip of Mackler, as modified by McClellan et al. above, to include the asymmetric nut and bolt design suggested by Nakagami, because it would have led to strengthening the bolt coupling and preventing the bolt from loosening.
Mackler, as modified by McClellan et al. and Nakagami above, discloses wherein the at least one module clip as an asymmetric cross-section because the inclusion of the asymmetric nut design of Nakagami for the nut design 151 in the cited at least one module clip of McClellan et al. (recall Fig. 13) would provide for an asymmetric cross-section as viewed in Fig. 13 of McClellan et al. since the cross section of each left nut 151 and right nut 151 would be asymmetrical to one another since the angle of incline of the threads would face the same direction.
With regard to claim 19, dependent claim 9 is obvious over Mackler in view of McClellan et al. and Nakagami under 35 U.S.C. 103 as discussed above. Mackler, as modified by McClellan et al. and Nakagami, discloses wherein
one or more of the at least one mounting rail gutter and the secondary gutter include a whip guide configured to manage electrical whips (“whip guide configured to manage electrical whips” is interpreted to include a channel structurally capable of managing electrical whips/wiring; see McClellan et al. at Fig. 12 and [0091] teaching including, on the cited mounting rail gutter 10, hallow channels to keep electrical wiring hidden from view cited to read on the claimed “whip guide configured to manage electrical whips” because it is a channel structurally capable of managing electrical whips/wiring).
With regard to claim 20, dependent claim 9 is obvious over Mackler in view of McClellan et al. and Nakagami under 35 U.S.C. 103 as discussed above. Mackler, as modified by McClellan et al. and Nakagami, discloses wherein
each of the at least one mounting rail gutter and the secondary gutter are attached from an underside of the solar power generation assembly (see McClellan et al. at Fig. 4 depicting the cited mounting rail gutter 10 and the cited secondary gutter 70 attached at an underside of the solar modules 11 and cited to read on the claimed “attached from an underside of the solar power generation assembly” because a portion of the cited mounting rail gutter 10 and the cited secondary gutter 70 are attached at an underside portion of the solar power generation assembly at the underside of modules 11).
With regard to claim 21, independent claim 1 is obvious over Mackler in view of McClellan et al. and Nakagami under 35 U.S.C. 103 as discussed above. McClellan et al. discloses wherein
the at least one mounting rail gutter has a U-shaped cross-section defining a cavity, and the second end of the at least one module clip positions the second bolt that attaches the at least one module clip to the at least one mounting rail gutter outside the cavity (such as depicted in Fig. 13, the cited mounting rail gutter 10 has a U-shaped cross-section defining a cavity just above bolt slots 160/161, and the cited second right end of the cited at least one module clip positions the cited second bolt 150 that attaches the at least one module clip to the mounting rail gutter outside the cited cavity).

Response to Arguments
Applicant's arguments filed September 1, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        August 10, 2022